Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/712,622 filed on 12/12/2019. The application has provisional application 62/778,785, filed on 12/12/2018.
	
	
Claim Objections
Claim 15 is objected to because of the following informalities: The phrase “the metal particle precursor” appears to be referring to the “metal precursor particle mixture” in claim 1.  Appropriate correction is required.

Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claim 5, the phrase is “petroleum gel” is indefinite. It is unclear based on the phrase and the specification what does and what does not constitute/include a “petroleum gel”. Given that “petroleum” products can include an innumerable amount of combinations of hydrocarbons with varying degrees of viscosity and composition, it is unclear at what point a collection of hydrocarbons is considered “petroleum” and at what viscosity point(s) it is considered a “gel”, and whether this also includes products derived from petroleum that have a “gel” viscosity, such as plastics. The specification also does not given an examples or further description to reasonably apprise a person of ordinary skill as to what the metes and bounds of the phrase may be. “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear”. For example, a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (See MPEP 2173.04). For purposes of examination, the phrase will be interpreted as any group of hydrocarbons that is from “petroleum” and anything made from petroleum that does not flow at steady-state (i.e. anything that is not a liquid).

Regarding claim 12, the phrase “molecular precursor” is indefinite. It is unclear based on the phrase and further from the specification what does and what does not constitute a “molecular precursor”. It is unclear if this phrase includes any kind/type/size of organic molecule or whether this is limited to other forms of the metal that is not metal oxide. Specifically, the specification mention nickel nitrate and iron nitrate as mentioned [0037 of as published US2020/0189005] but it is unclear as to scope of what else may be included by the phrase “molecular precursor”. “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear”. For example, a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (See MPEP 2173.04). For purposes of examination, molecular precursor is interpreted as any compound/chemical/substance that has at least 2 atoms bonded together. 


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horace (US 2,726,950)

Regarding claim 1, Horace teaches a method for making metal powders (wherein the metal powders meet the broadest reasonable interpretation of “solid metal object” given that the metal powders are metal and solid) [Title]. Horace teaches that metal powder containing oxygen is mixed with 

Regarding claim 2, Horace teaches the invention as applied above in claim 1. Horace further teaches that when the urea decomposes it forms a reducing agent [Col 1, line 50 – 59]. Furthermore, given that the urea is described as a reducing agent in the specification (see 0008 of as-published US2020/0189005), it is interpreted that the decomposition of urea forms a “radical species” as claimed and that the oxygen-containing metal powder is exposed to this “radical species” given that the oxygen-containing metal powder of Horace is reduced. 

Regarding claim 3, Horace teaches the invention as applied above in claim 1. Horace teaches that the inert atmosphere is nitrogen [Col 4, line 5 – 7]. 

Regarding claim 4, Horace teaches the invention as applied above in claim 1. Horace teaches that the reductant is urea [Col 2, line 33 – 35].
 
Regarding claim 6, Horace teaches the invention as applied above in claim 1. Horace teaches that the metal powder is oxygen-containing metal and provides an example in which iron oxide 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) as applied to claim 6 above.

Regarding claims 8 – 9, Horace teaches the invention as applied above in claim 6. Horace teaches that the oxygen-containing metal powder may be iron, nickel, copper, cobalt, and tungsten [Col 2, line 39 – 40]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and used a combination of iron and nickel as the oxygen-containing metal powder to produce a reduced metal powder with iron and nickel. Given that both iron and nickel can be used as the oxygen-containing metal in Horace, as person of ordinary skill in the art would have a reasonable expectation of success in using a combination of iron and nickel to achieve predictable results. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (See MPEP 2144.06 I)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) as applied to claim 1 above, in further view of Frederic (US 2,065,618)

Regarding claim 5, Horace teaches the invention as applied above in claim 1. Horace does not explicitly teach the reductant is a petroleum gel. 

Frederic teaches a method of metal [title] including the step of reducing iron oxide to pure iron [page 1, left column, line 5 – 10]. Frederic further teaches that this method includes mixing the powders with turpentine rosin and petroleum jelly and heating to reduce the powder and produce pure iron from iron oxide [page 2, right column, line 8 – 24].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and substituted the urea reducing agent with the reducing agent of turpentine rosin and petroleum jelly, as taught by Frederic. Given that Horace and Frederic are directed to methods of reducing metal powders (i.e. analogous art) and that Horace specifically teaches that iron/iron oxide is suitable metal to be reduced for the method disclosed [Horace, Col 2, line 39], a person of ordinary skill in the art would have a reasonable expectation of success in substituting the urea reducing agent with the turpentine rosin and petroleum jelly reducing agent to achieve predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) as applied to claim 6 above, in further view of Emley (US 3,576,619) 

Regarding claim 7, Horace teaches the invention as applied above in claim 6. Horace does not explicitly teach the weight ratio of metal oxide to the metal particles. 
Emley teaches a method of producing alloy powders [title] including the steps of mixing tungsten metal and copper oxide and reducing the powder to form an alloy powder [Col 1, line 40 – 49]. Emley further teaches that this method can produce alloy powders by low reduction temperatures that does not result in sintering of the powders together (i.e. below the melting point of the metal powders) [Col 2, line 41 – 43]. Emley further teaches that the copper oxide can be present in an amount of 5 – 75% (which overlaps with 50% which results in 1:1 ratio of copper oxide to tungsten) [Col 1, line 44]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and modified it to use a copper oxide and tungsten powder to produce a copper-tungsten alloy powder following reduction, as taught by Emley. Given that Horace and Emley are directed to methods of reducing metal powders (i.e. analogous art) and that Horace specifically teaches that both/either copper and/or tungsten are suitable metals for the method disclosed [Horace, Col 2, line 39], a person of ordinary skill in the art would have a reasonable expectation of success in using a combination of copper oxide powder and tungsten powder in the method of Horace, to achieve predictable result of a copper-tungsten powder as disclosed by Emley. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace in view of Emley and controlled the amount of copper oxide to a range of 5 – 75 wt%, (which overlaps with 50% which results in 1:1 ratio of copper oxide to tungsten), as disclosed by Emley. A person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results, given the ranges explicit disclosure in Emely.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the .


Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) as applied to claim 8 above, in further view of Woodfield (US2004/0208773)

Regarding claims 10 – 11, Horace teaches the invention as applied above in claim 8. Horace does not explicitly teach the size of the oxygen-containing metal powder.
Woodfield teaches a method for preparing a metallic article without melting [title]. Woodfield further teaches that the method includes the steps of mixing a base-metal compound and alloying compound in the form of a nonmetallic precursor (meeting the claimed limitation of metal particle mixture), compacting the mixture (meeting the claimed limitation of claim 16), and reducing the compact without melting [Fig 2, Abstract]. Woodfield also teaches that the nonmetallic precursor to be reduced can be an oxide of the/an element [0008] (i.e. the precursor metallic powder includes metal oxide) and that “additive constituents” can be added to the nonmetallic precursor which are added before reducing but are not reduced during the process and can be elements that are part of the final composition of the metallic article [0043, 0044] (that is, the precursor powder comprises metal oxide and metallic elements, similar to Horace). 
Additionally, Woodfield teaches the maximum dimension of the precursor powder should be preferably lower than 10 microns (i.e. ≤10 µm which includes/overlaps with nanoparticles (interpreted as particles less than 1 µm) and microparticles) in order to ensure good reactivity [0024]. (meeting the claimed limitation of metal oxide particles including nano-scale particles and the metal particles including micron-scale particles (claim 10) as well as the claimed limitation of metal particles including 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and controlled the oxygen-containing metal powder (which includes metal oxide and metal particles) to a size range of 10 µm or less as taught by Woodfield (wherein the range includes micron-sized and nano-sized (i.e. less than 1 µm) particles). As disclosed in Woodfield, a size of 10 µm or less ensures good reactivity and controlling the precursor particle size also controls the final grain size of the article. 


Claims 12 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) in further view of Okabe (US2006/0107788)

Regarding claim 12, Horace teaches the invention as applied above in claim 6. Horace does not explicitly teach that the metal precursor particle mixture includes a molecular precursor. 
Okabe teaches a method for producing a formed product from a raw material [Title]. Okabe further teaches that the method includes the steps of taking a metal oxide powder, mixing with a binder, and molding into a preform and firing to remove the binder (meeting the claimed limitation of a “molecular precursor”) [0038, 0039]. The metal powder compact is then reduced by vaporizing a reducing agent bed placed beneath the compacts [Fig 1]. Okabe teaches that this process allows for high volume processing of metal powders and uniform reaction rate between each group of metal powders [0050, 0029]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and modified it to use a step of compacting with a binder and firing the metal powder prior to reducing as taught by Okabe in order to allow for high volume processing and uniform reaction rate between each group of powders processed. Further still, it would have been obvious to have used a binder with metal powder prior to compacting in order to ensure that the metal was properly molded [0040]. Furthermore, given that Horace and Okabe are direct to the reduction of metal powder, including metal oxide (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in combining Horace and Okabe to achieve predictable results. 


Regarding claim 15 – 16, Horace teaches the invention as applied above in claim 1. Horace does not teach that the metal particle precursor is arranged above a bed, within two centimeters, of a bed of reductant materials nor that the metal particle precursor mixture is compressed or molded. 

Okabe teaches a method for producing a formed product from a raw material [Title]. Okabe further teaches that the method includes the steps of taking a metal oxide powder, mixing with a binder, and molding into a preform and firing to remove the binder [0038, 0039]. The metal powder compact is then reduced by vaporizing a reducing agent bed placed beneath the compacts [Fig 1]. Okabe teaches that this process allows for high volume processing of metal powders and uniform reaction rate between each group of metal powders [0050, 0029]


	
Furthermore, while Horace in view of Okabe does not explicitly teach the distance between the reductant material bed and the compacts placed above, given that the distance between the two would be dependent upon the size/shape of the furnace being used (such as the one shown in Fig 1 of Okabe), it would have been obvious for a person of ordinary skill in the art to have modified the furnace size/shape in order depending upon the desired shape of compact and scale of the operation, which Okabe explicitly states can be controlled [0043, 0084]. Changes in size/proportions and/or shapes is a prima facie case obviousness (See MPEP 2144.04 IV A – B). 


Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horace (US 2,726,950) in further view of Luhrs (US 8,709,126, as cited in IDS 10/26/20).

Regarding claim 13, Horace teaches the invention as applied above in claim 6. Horace does not explicitly teach that the oxygen-containing metal powder is mixed by grinding. 

Luhrs teaches a method in which metal precursor compounds, including metal oxides, are mixed with a chemical agent and then heated to a temperature above the decomposition point of the chemical agent in order to reduce the metal precursor compounds [Abstract, Fig 1; Col 4, line 30 – 34]. Luhrs further teaches that the chemical agent that is reduced can be/is urea [Col 4, line 9 – 10]. Last, Luhrs teaches that the metal precursor compounds can be mixed with the urea prior to the reduction step, by mechanically grinding them together [Col 4, line 6 – 10]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and combined the urea and oxygen-containing metal via mechanical grinding as taught by Luhrs. Given that Horace and Luhrs are directed to a reduction of metal precursor powder via urea decomposition (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Horace with the mechanical grinding of Luhrs to achieve predictable results. Furthermore, given that the oxygen-containing metal powder of Horace meets the claimed limitations of the metal particles and metal oxide, the mechanical grinding of the oxygen-containing metal powder and urea would meet the broadest reasonable interpretation of grinding the metal oxide and metal particles as claimed. 


Regarding claim 14, Horace teaches the invention as applied above in claim 1. Horace does not explicitly teach that the inert atmosphere flushes approximately 99% of the air from the furnace. 

Luhrs teaches a method in which metal precursor compounds, including metal oxides, are mixed with a chemical agent and then heated to a temperature above the decomposition point of the chemical agent in order to reduce the metal precursor compounds [Abstract, Fig 1; Col 4, line 30 – 34]. Luhrs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Horace and used high purity nitrogen and sustained flushing in order to remove all the air (i.e. approximately 99%) from the furnace, as taught by Luhrs. As disclosed by Luhrs, the air (which contains oxygen) can react to the reduced metal and reform metal oxide. Further, the optimization of a result-effective variable, in this case minimizing the amount of air/oxygen present, is a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP 2144.05 II)



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1 – 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, and 6 of U.S. Patent No. 9,308,585 (henceforth 585’) in further view of Leseman (US2013/0276583). Although the claims at issue are not identical, they are not patentably distinct from each other because;

Regarding claim 1, 585’ claims a method of forming metal particles (i.e. solid metal object) by mixing one or more precursor compounds comprising a metal (i.e. metal precursor particle mixture) and a chemical agent (i.e. the reductant material) and flowing the mixture through a heated inert atmosphere (i.e. heating in a high temperature furnace with an inert atmosphere) at a temperature wherein the chemical agent thermally decomposes [Claim 1] and below the melting point of the one or more metal particles [Claim 4]. While 585’ does not explicitly claim that the zero valent metal particle produced after reducing are cooled in an inert atmosphere, given that the reaction takes place in a reactor with an inert atmosphere, there is a reasonable expectation that the cooling of the produced particles would occur in the reactor, which still maintains the inert atmosphere. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case produced by substantially identical processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 2 and 4, 585’ claims that the chemical agent thermal decomposes in a nitrogen-hydrogen containing molecules (meeting the claimed limitation of radical species) [Claim 6] (meeting the claimed limitation of claim 2) and that the chemical agent is urea [claim 6] (meeting the claimed limitation of claim 4). 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent No. 9,308,585 (henceforth 585’) in further view of Leseman (US2013/0276583). Although the claims at issue are not identical, they are not patentably distinct from each other because; 


However, Leseman (which is the pg-publication of US 9,308,585) teaches that the inert atmosphere of the RES reactor can be nitrogen [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used nitrogen, as taught by Leseman, as the inert chemical for the inert atmosphere as claimed in 585’. An ordinary skilled artisan would have a reasonable expectation of success in achieving predictable results (i.e. an inert atmosphere comprising nitrogen as the inert chemical). 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2003/0231974 – Similar disclosure to Woodfield including mixing nonmetallic precursor, compacting then reducing.
US 3,957,482 – Reduction of metal oxide by placing powder on a mesh/perforated belt and allowing reducing gasses to pass through the openings and reduce the powder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738